Appeal (1) from a judgment of the County Court, Nassau County, convicting appellant, after trial, of grand larceny in the first degree, and sentencing him to serve from two to four years, (2) from said sentence, (3) from an order denying his motion for a new trial, and (4) from all other intermediate orders therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence or from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.